 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Vincent Hospital and Medical Center of Toledo,Ohio and Ohio State Association of the United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of U.S. & Can-ada, AFL-CIO, Petitioner. Case 8 RC- 11132March 27, 1979DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERS MURPHYAND) TRUESDALEOn December 8, 1977, the Regional Director forRegion 8 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate the Petitioner's alternate request for aunit of stationary engineers at the Employer's hospi-tal. Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, the Employer and thePetitioner filed timely requests for review of the Re-gional Director's decision. The Petitioner contendedthat the Regional Director erroneously rejected itsprimary request for a comprehensive maintenanceunit. The Employer also contended that the RegionalDirector's finding was erroneous, and asserted in itsbrief in opposition to the Petitioner's request for re-view that only a broad maintenance and service unitis appropriate.On February 14, 1978, the National Labor Rela-tions Board by telegraphic order granted the Petition-er's request for review, denied the Employer's requestfor review, and stayed the election pending a decisionon review. Thereafter the Employer filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Employer's brief on review, and makes the follow-ing findings:The Employer operates a nonprofit hospital andmedical center in Toledo, Ohio. The hospital is di-vided into 86 separately budgeted departments. Themaintenance unit sought by the Petitioner consists of5 stationary engineers in the plant operations depart-ment and 32 employees in the maintenance andgrounds department which is divided into four shops:mechanical shop with 12 maintenance mechanics:carpentry and paint shop with 8 maintenance carpen-ters and maintenance painters; electrical shop with 5maintenance electricians; and electronic shop with 3electronic technicians. In addition, there are threemaintenance helpers who are assigned to variousshops on a rotation basis and there is also one supple-mental employee.In Allegheny General Hospital, 239 NLRB 872(1978), we set forth in considerable detail our reasonsfor concluding that hospital maintenance employeesmay constitute an appropriate bargaining unit underthe health care amendments to the Act. A majority ofthe Board also indicated that the standard for deter-mining the appropriateness of such a unit is the tradi-tional community of interest test of American Cyana-mid Company. See AlleghenY General Hospital, supra.In our opinion, the application of this standard to therecord in this case warrants the establishment of aseparate bargaining unit composed of the Employer'smaintenance employees.The Employer's service employees and mainte-nance employees share numerous basic working con-ditions and benefits. They are hired, evaluated, andterminated according to standardized procedures ad-ministered by the personnel department. They aresubject to identical disciplinary and grievance proce-dures and the same policies with respect to wage scaleand steps, fringe benefits, and certain other workingconditions. However, maintenance employees sharecertain working conditions which distinguish themfrom service employees.The maintenance employees are separately head-quartered with their own locker facilities in the pow-erhouse building. The five stationary engineers in theplant operations department are restricted to thebuilding because state law limits both the time anddistance they may be away from the powerhousewhile on duty. The maintenance and grounds em-ployees spend most of their time throughout the facil-ity, as discussed below, but regularly report to theirrespective shops in the powerhouse building.Supervision of maintenance employees is separatefrom the supervision of service employees. The main-tenance and grounds department employees are su-pervised by a section leader in each of the four shops.These section leaders report to the chief engineer whodirectly supervises the engineers in the plant opera-tions department.The five stationary engineers have licenses, a statelaw requirement. They tend sophisticated boilerequipment and are responsible for insuring the effec-tiveness and safety of the facility's heating and cool-ing systems. Although employees in the maintenanceand grounds department are neither licensed crafts-men nor journeymen, they perform tasks which re-quire considerable skills. Maintenance mechanicsweld, sweat, and thread pipes. They also maintain the1131 NLRB 909 (1961).241 NLRB No. 90492 ST. VINCENT HOSPITAL AND MEDICAL CENTER OF TOLEDO. OHIOconveyor system which carries laundry and trash.Maintenance carpenters construct shelves, doors, andcrates. They also refinish furniture. Maintenancepainters paint walls and furniture and spray paint ina booth in their shop. Maintenance electricians repairsmall implements such as coffee pots, toasters, andlamps. Electronic technicians repair radios, televisionsets, phonographs, timeclocks, and the nurse call anddoctor register systems.The wage bracket of maintenance employees inboth the plant operations department and mainte-nance and grounds department reflects their skills.Approximately 22 of the 37 maintenance employeeswere hired at a pay scale reflecting their prior experi-ence and skills in maintenance work. Currently ap-proximately 33 of the 37 are being paid at the top ofthe wage scale for maintenance I, the higher of thetwo hourly classifications for maintenance employees.By comparison relatively few of the service employeesare paid at the top of their wage scale.While the Employer does contract out major main-tenance projects, maintenance and grounds depart-ment employees are responsible for the considerablepreventive maintenance, renovation and repair workremaining. They spend approximately 50 to 98 per-cent of their time exercising the skills of their tradethroughout the Employer's facility. This results in fre-quent daily contacts with service employees. Suchcontacts do not, however, constitute integration of theEmployer's service and maintenance operations butresult from the work order system in use at the Em-ployer's facility. The maintenance employees primar-ily work alone or with the assistance of fellow mainte-nance employees. Sometime they work alongsideservice employees, each performing his respective du-ties, as, for example, in preparing a room for the nextincoming patient. When service employees and main-tenance employees assist each other, only the leastskilled maintenance jobs are involved; i.e., unclog-ging sewer lines, unpacking or boxing equipment inthe warehouse, and shovelling snow in an emergency.There has been minimal employee interchange be-tween the maintenance and service functions. A uni-form transfer policy applies to all employees, but ser-vice employees with no maintenance experience maynot transfer into the maintenance and grounds de-partment. Since about 1965 there have been approxi-mately seven transfers from other departments intothe maintenance and grounds department. Therewere approximately two transfers from the plant op-erations department into the maintenance andgrounds department.Under the circumstances detailed above, we findthat maintenance employees in the Employer's plantoperations department and maintenance and groundsdepartment constitute, in accordance with Petition-er's primary unit request, an appropriate bargainingunit. These employees share a community of interestsufficiently distinct from the broader community ofinterest which they share with service employees inother departments of the Employer to warrant theirrepresentation separately. In so concluding, we noteparticularly that the maintenance employees soughtby the Petitioner are established in two separatemaintenance departments independently supervisedby the chief engineer and his subordinate sectionleaders. These employees perform varied mainte-nance work for the hospital exercising the particularskills required by this function, for which they arerewarded with wages at the top of the scale. Further-more, in the exercise of this function there is minimalinterchange and functional integration between main-tenance employees and service employees.Accordingly, we find, contrary to the Regional Di-rector, and for the reasons set forth in Allegheny Gen-eral Hospital, supra, that the following employeesconstitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b)of the Act:All maintenance employees employed by theEmployer in its plant operations department andmaintenance and grounds department at its To-ledo, Ohio, hospital and medical center, exclud-ing all other employees, professional and techni-cal employees, guards, and supervisors as definedby the Act.We shall remand the case to the Regional Directorfor Region 8 for the purpose of conducting an elec-tion pursuant to his Decision and Direction of Elec-tion in the appropriate unit, as described above, ex-cept that the period for determining eligibility shallbe the payroll period ending immediately precedingthe date of this Decision on Review.22 Excelsior footnote omitted from publication.l493